UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CORNERED, INC.,

       Plaintiff,

               v.                                    Civil Action No. 10-1476 (JEB/JMF)

DOES 1-1,480,

       Defendants.


                                             ORDER

       Plaintiff commenced this copyright infringement action on August 30, 2010, against

numerous “John Doe” defendants, alleging that these individuals illegally shared copyrighted

work over the Internet. Complaint for Copyright Infringement [#1] at 1. On October 22, 2010,

the Court granted plaintiff’s motion for leave to serve Rule 45 subpoenas on various non-party

Internet Service Providers (“ISPs”) in an effort to identify the John Doe defendants. Order [#5]

at 1. The Court further directed that, once the ISPs received the subpoenas, they were to notify

their subscribers within 5 business days so that these individuals who wished to quash the

subpoena could so move within 30 days of the subpoena’s date of service. Id. at 2.

       The Court is now in receipt of numerous motions to quash, which have been accepted for

filing under seal. I have now concluded, however, that no one will be permitted to proceed any

further in this case without identifying himself or herself. Individuals who subscribe to the

internet through ISPs simply have no expectation of privacy in their subscriber information. See

U.S. v. Christie, 624 F.3d 558, 573 (3rd Cir. 2010) (“Federal courts have uniformly held that

‘subscriber information provided to an internet provider is not protected by the Fourth

Amendment’s privacy expectation’ because it is voluntarily conveyed to third parties.”) (internal
quotation omitted); Guest v. Leis, 255 F.3d 325, 335 (6th Cir. 2001) (“Individuals generally lose

a reasonable expectation of privacy in their [subscriber] information once they reveal it to third

parties.”); Achte/Neunte Boll Kino Beteiligungs Gmbh & Co. v. Does 1-4,577, 736 F. Supp. 2d

212, 216 (D.D.C. 2010) (“With regard to [the movant’s] assertion that the information sought is

‘personal,’ courts have held that Internet subscribers do not have an expectation of privacy in

their subscriber information as they already have conveyed such information to the Internet

Service Providers.”).

       Accordingly, those persons who have already filed motions to quash under seal have a

choice to make. If they wish to have this Court consider those motions, their motions will be

filed on the public docket. That means, of course, that plaintiff and any one else who accesses

the docket will know who they are. If, on the other hand, they would prefer not to have their

identities disclosed at this point (because their names are on the motions to quash), they will

have to withdraw their motions. I will not consider any motion unless it is publically filed.

       Accordingly, it is, hereby,

       ORDERED that everyone who has, to date, filed a motion to quash under seal shall

complete the attached form (which appears at the end of this Order) and mail it no later than

February 17, 2012 to :

                               The Honorable John M. Facciola
                               U.S. Magistrate Judge
                               U.S. District Court
                               333 Constitution Avenue, N.W., Room 2321
                               Washington DC 20001

       If you fail to do so by the date above, the Court will presume that you wish to have your

motion to quash considered and it will be filed on the public docket.



                                                 2
       The Court notes that because it has concluded that nobody has an expectation of

privacy in his internet subscriber information, any future motions received from John

Does seeking to proceed anonymously will be denied. Finally, it is, hereby,

       ORDERED that plaintiff transmit forthwith a copy of this Order to the ISPs who were

initial recipients of plaintiff’s Rule 45 subpoena. The ISPs will then transmit forthwith a copy of

this Order to their subscribers.

       SO ORDERED.
                                                                           Digitally signed by John M.
                                                                           Facciola
                                                                           DN: c=US, st=DC, ou=District of
                                                                           Columbia,
                                                                           email=John_M._Facciola@dcd.usc
                                                                           ourts.gov, o=U.S. District Court,
                                                                           District of Columbia, cn=John M.
                                                                           Facciola
                                                                           Date: 2012.01.19 10:02:26 -05'00'
                                                     _____________________________
                                                     JOHN M. FACCIOLA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


CORNERED, INC.,

      Plaintiff,

             v.                                  Civil Action No. 10-1476 (JEB/JMF)

DOES 1-1,480,

      Defendants.



                       RESPONSE TO THE COURT’S ORDER



                    I DO NOT want my identity to be revealed to plaintiff and ask that my
                    motion to quash remain under seal so that plaintiff will not learn my
                    identity by seeing my name on the public docket. I withdraw my motion
                    to quash.

                    I DO want my identity to be revealed so that the Court may consider my
                    motion to quash and I understand that my motion will be placed on the
                    public docket and that plaintiff and its lawyer will thereby learn my
                    identity.



                                                 Print Name


                                                 Signature


                                                 Date




                                            4